     Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT                       FILED
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION                                 4PR 012019
                                                                            CLERK U.S.
                                                                                       DISTRtcTCj.
                                                                            WESTERN DISICT
DAVID GOAD,                                       §                         BY             OF TEXAS
                Plaintiff                         §
                                                                                              EP      CLERK
                                                  §
v.                                                §   CIVIL ACTION NO.
                                                  §
GARY L. STEEL, JUDGE;
DIBRELL W. WALDRW, JUDGE;
HEATHER KELLER, CLERK;
                                                  §
                                                  §
                                                  §
                                                      SAI9CAC3
MEAGAN DOW, COORDINATOR;                          §
NO VIA SALAS, COORDINATOR;                        §   VERIFIED
SAVANNAH MAURER, COORDINATOR;                     §   ORIGINAL COMPLAINT FOR
DOES 1 thru 10 Inclusive;                         §   VIOLATION OF CIVIL RIGHTS
DEUTSCHE BANK NATIONAL TRUST                      §   42 U.S.C. §1983, §1985, WIRE AND
COMPANY, AS TRUSTEE FOR                           §   MAIL FRAUD, OBSTRUCTION OF
SECURITIZED ASSET BACKED                          §   JUSTICE, DISCRIMINATION BASED ON
RECEIVABLES LLC TRUST 2007-BR4,                   §   DISABILITY, BREACH OF CONTRACT,
MORTGAGE PASS-THROUGH                             §   INJUNCTIVE RELIEF AND
CERTIFICATES, SERIES 2007-BR4;                    §   DECLARATORY RELIEF.
TARA DANIEL;                                      §
LORI LIANE LONG, Esq.;                            §
BRANDON B. WOLF, Esq,                             §   JURY TRIAL REQUESTED
             Defendant(s).                        §




I. INTRODUCTION

          Plaintiff, David Goad in propria persona, brings this suit for the deprivation of rights,

privileges, and immunities secured by the Constitution and laws of the United States, including,

but not limited to, Mail and Wire Fraud, Obstruction of Justice, Discrimination based on Disabil-

ity, Breach of Contract, and Injunctive Relief;

II. JURISDICTION

        2. This court has jurisdiction over this matter brought under 42 U.S.C. §1983, and §1985

pursuant to 28 U.S.C. § 1391, §1343(a)(3).
    Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 2 of 21




III. PARTIES

        3. Plaintiff, David Goad, is an individual and his home address is 1154 Rivertree Drive,

New Braunfels, Texas 78130.

        4. Defendants either reside within the jurisdiction       of the Western District of Texas, or

their alleged acts fall under the jurisdiction of said district. The full names and addresses of the

defendants are attached in Exhibit A.

IV. SUMMARY OF ARGUMENT

        5. The named defendants, all educated by practice and education in their respective fields

in law (clerks and coordinators), surrendered their respective immunities by willfully depriving

the plaintiff of his protected due process rights, in a legal proceeding while violating clearly es-

tablish federal law. Plaintiff seeks no monetary relief from Gary L. Steel (Judge Steel), a Texas

District Judge. The remaining defendants are a note holder (a ghost LLC), attorneys, and a para-

legal specializing in the field of foreclosure, who conspired with state officials under the color of

law to deprive plaintiff of his protected constitutional rights.

V. LEGAL FRAMEWORK AND STATEMENTS OF FACT

        A. Violations of U.S. Constitution,
                                                    l4 Amendment, Under Title 42 of the United

             States Code, §1983 and §1985.

        7. "Among the civil rights intended to be protected from discriminatory state action by

the Fourteenth Amendment are the rights of due process.


        8. Due   Process is that which comports with the deepest notions of what is fair and right

and just in law.' Due process is violated if a practice or rule "offends some principle ofjustice so


1    U.S. Supreme Court Center, see   http://supreme.justia.com/constitution/amendment-05/16-due-process.html
    Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 3 of 21




rooted in the traditions and conscience of our people as to be ranked as fundamental."2 Proce-

dural due process requires the government to adhere to its own                      rules3   and recognize that the con-

stitutional right to be heard is a basic aspect of the duty of government to follow a fair process                    of


decision-making when it acts to deprive a person of his                      possessions.4



        9. By their acts: 1. By the issuance of a Foreclosure Order and thereafter the posting                      of a

Notice of Foreclose in participation with state officials, defendants have denied plaintiff's basic

civil rights. 2. Plaintiff motioned the court to appear telephonically due to his disability. He can-

not drive and spends most of his time bedridden. The denial to even set or hear the motion ex-

cluded him from participation in or denied the benefits of the services, programs, or activities of

a public entity. 3. Plaintiff was refused a setting date and thus a hearing on ALL motions he

placed before the court. 4. Defendants acted in concert to Obstruct Justice in these aforemen-

tioned proceedings which led to the issuance of a foreclose order without due process. Among

the civil rights intended to be protected from discriminatory state action by the Fourteenth

Amendment are the rights to acquire, enjoy, own and dispose of property. Equality in the enjoy-

ment of property rights was regarded by the framers of the Fourteenth Amendment as an essen-

tial precondition to the realization of other basic civil rights and liberties which the Amendment

was intended to          guarantee."5       Rights in property have long been considered basic civil rights

which cannot be taken away without just cause and due process.

                                                                      14th   Amendment can come under Title 42 of
         10. A cause             of action for a violation of the

the U.S. Code, which reads in part

2    Snyder v. Mqsthchusetts, 291 U.S. 97, 105 (1934).

3    United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 268, 74 S.Ct. 499, 503, 98 L.Ed. '68]. (1954).

4     Fuentes      v. Shevin,.   407 U.S. 67, 80, 92 S.Ct. 1983, 1994, 32 L.Ed.2d 556 (1972).

S    Conroy   v.   Manos, 679 S.W.2d 124 (Tex.App.-5t' Dist., 1q84).
    Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 4 of 21




                 Sec. 1983. Civil action for deprivation of rights

                 "Every person who, under color of any statute, ordinance, regulation,
                 custom, or usage, of any State or Territory or the District of Columbia,
                 subjects, or causes to be subjected, any citizen of the United States or
                 other person within the jurisdiction thereof to the deprivation of any
                 rights, privileges, or immunities secured by the Constitution and laws,
                 shall be liable to the party injured in an action at law, suit in equity, or
                 other proper proceeding for redress... "6



                 Sec. 1985. Conspiracy to Interfere with Civil Rights

                 "If two or more persons in any State or Territory conspire or go in dis-
                 guise on the highway or on the premises of another, for the purpose of
                 depriving, either directly or indirectly, any person or class of persons of
                 the equal protection of the laws, or of equal privileges and immunities
                 under the laws; or for the purpose of preventing or hindering the consti-
                 tuted authorities of any State or Territory from giving or securing to all
                 persons within such State or Territory the equal protection of the laws...
                 or to injure any citizen in person or property on account of such support
                 or advocacy; in any case of conspiracy set forth in this section, if one or
                 more persons engaged therein do, or cause to be done, any act in further-
                 ance of the object of such conspiracy, whereby another is injured in his
                 person or property, or deprived of having and exercising any right or
                 privilege of a citizen of the United States, the party so injured or de-
                 prived may have an action for the recovery of damages occasioned by
                 such injury or deprivation, against any one or more of the conspirators."7




            11. Property rights are protected                   under this    statute,8   and suit may be brought if a private

person engages with state officials in prohibited conduct.9 Private persons,.jointly engaged with

state officials in prohibited action, are acting "under color" of law for purposes of 42 U. S .C.A.                                     §

6     42 U.S.C.A. § 1983 (West 1981).

7     42 U.S.C.A. § 1985 (West 1981).

8 Lynch v.     Household Finance Corp., 405 U.S. 538, 92 S.ct. 1113,31 LEd.2d 424 (1972); Hohensee v. Grier, 373                    F.-

    Supp. 1358 (M.D,Penn.1974),    aff'd, 524 F.2d 1403 (3rd Cir.1975), crt. cienied,429 U.S. 874, 97 S.Ct. 196, 50
    L.Ed.Zd 158 (1976).


9   Lugar v. Edmondson Oil Co., 457           U.S. 922,   102   S.Ct.   2744, 73 L.Ed.2d 482 (1982);   Adickes v. S.H. Kress and Co.,
    398   U.S. 144,   90   S.Ct.   1598, 26 L.Ed.2d 142 (1970).
     Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 5 of 21



1983.10 To act         "under color" of law does not require that the accused be an officer of the state -

it is enough that he is a willful participant in joint activity with the state or its agents." A private

party's joint participation with state officials in the seizure of disputed property is sufficient to

characterize that party as a "state actor" for purposes of the Fourteenth Amendment.12


          12. State judges and state courts are repositories                             of state power, and state court action

may in some cases amount to a deprivation by a state of rights guaranteed by Fourteenth Amend-

ment to the federal constitution.'3 Congress enacted                                §   1983 to provide an independent avenue

for protection of federal constitutional                   rights.'4       The remedy was considered necessary because

state courts were being used to harass and injure individuals, either because the state courts were

powerless to stop deprivations or were in league with those who were bent upon abrogation of

federally protected          rights.'5




VI. MISCELLANEOUS NOTES

          13. Defendant, Deutsche Bank National Trust Company, as Trustee foe Securitized Asset

Backed Receivables LLC Trust 2007-BR4, Mortgage Pass-Through Certificates, Series 2007-

BR4 is hereinafter refered to as: "Deutsche"


          14. Ghost LLC is used because it is unkown were the Deutsche LLC is located.


          15. Respondent and              Plaintiff are synonyms.


10    Conro,   v.   Manos,   fn. 1.


11   Adickes   v. S.H. Kress     and   Co.,   398   U.S. 144, 152,   90   S.Ct.   1598, 1605, 26 L.EcL2d 142 (1970).

12    Lugar v. Edmondson Oil Co., 457           U.S. 922, 941,   102      S.Ct.   2744, 2755, 73 L.Ed.2d 482 (1982).

13    Gay v. HaIler, 252 F.2d 313         (C.A.5.FIa., 1958).


14    Conroy   V.   Manos,   In. 1.


15   Pu//lam   v.   Allen, 466   U.S. 522,    104 S.Ct. 1970, 1980, 80 L.Ed.2d 565 (1984).
  Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 6 of 21




        16. All exhibits are true copies   of the original except for highlighting and underlining.

Each bold print exhibit is attached and incorporated herein by reference.


        17. Texas Rules   of Civil Procedure are shortened to TRCP.

WI. CAUSES OF ACTION

        18. Defendant, Gary L. Steel, Judge 274th Judicial District (Judge Steel) Judge Steel is

named in his official capacity. Plaintiff alleges: 1. Judge Steel conspired with court staff to de-

prive plaintiffof his due process rights in case C20 18-1 485C, committed fraud upon the court,

and obstructed justice. 2. Judge Steel directed or encouraged staff to block settings for the mo-

tions respondent filed, Exhibit B. of which all were denied. 3. Judge Steel directed or encour-

aged staff not to allow the plaintiff, a disabled man in his 60s, to appear telephonically at hear-

ings, Exhibit B5. 4. Judge Steel directed or encouraged staff to submit forged (backdated) docu-

ments into the official court record, Exhibit F. Judge Steel directed or encouraged staff not to

provide plaintiff with any correspondenées whatsoever from the court. 5. Judge Steel ignored          a

motion to disqualify/recuse himself for greater than 120 days and when threatened by writ of

mandamus, Judge Steel passed an order to Judge Waidrip to have plaintiffs home foreclosed

upon without a mandatory hearing and with a total disregard for all of plaintiffs motions found

in Exhibit B.


        19. Defendant, Dibrell W. "Dib" Waidrip, Judge 433 Judicial District (Judge Waldrip).

Judge Waidrip is named individually as his actions were in clear absence of all jurisdiction in

case C2018-1485C. He committed fraud upon the court, obstructed justice and violated clearly

established federal law. Plaintiff alleges: 1. Judge Waldrip conspired with Judge 'Steel to deprive

plaintiff of his due process rights and ordered plaintiff s home to be foreclosed upon. 2. Judge
  Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 7 of 21




Waidrip conspired with court staff to forge (backdate) official court records, Exhibit E (foreclo-

sure order). 3. Judge Waidrip directed or encouraged staff not to provide plaintiff with a copy of

Exhibit E. 4. Judge Waidrip directed or encouraged staff not to allow plaintiff, a disabled man in

his 60s, to appear telephonically, Exhibit B5, address a motion for change of venue and numer-

ous other motions before the court.

        20. Heather Keller, Comal County District Clerk (Clerk Keller). Clerk Keller is named in

her individual capacity. Plaintiff alleges:        1.   Clerk Keller conspired with judges and court staff to

deprive plaintiff of his due process rights while violating violated clearly established federal law,

committed fraud upon the court, and obstructed justice. 2. Clerk Keller personally altered or

caused to be altered the date in which Exhibit D was filed. 3. Clerk Keller delayed forwarding

disqualification/recusal to Judge Stubblefield for longer than 120 days 4. Clerk Keller disre-

garded 13 motions/issues electronically filed by plaintiff. 5. Clerk Keller failed to provide plain-

tiff with access to the court.

        21 .Savannah Maurer, Court Coordinator              (Coordinator Maurer) is named in her individual

capacity. Plaintiff alleges:      1.   Coordinator Maurer conspired with judges and court staff to de-

prive plaintiff of his due process rights, violated clearly established federal law, committed fraud

upon the court, and obstructed justice. 2. Coordinator Maurer refused to set hearings for plaintiff

's motions. 3. Coordinator Maurer stated it was not "policy" to allow the disabled plaintiff to ap-

pear telephonically. No policy precluding telephonic access was found on the courts website or

within its rules.

        22. Meagan Dow, Court Coordinator (Coordinator Dow) is named in her individual ca-

pacity. Plaintiff alleges:   1.   Coordinator Dow conspired with judges and court staff to deprive

plaintiff of his due process rights, violated clearly established federal law, committed fraud upon
  Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 8 of 21




the court, and obstructed justice. Coordinator Dow failed to set hearings for plaintiffs motions,

Exhibit B.

       23. Novia Salas, Court Coordinator (Coordinator Salas) is named in her individual capac-

ity. Plaintiff alleges: 1. Coordinator S alas conspired with judges and court staff to deprive

plaintiff of his due process rights, violated clearly established federal law, committed fraud upon

the court, obstructed justice, and committed wire fraud. 2 Coordinator Salas, on February 8,

2019, forged (backdated) an official court record, Exhibit E (foreclosure order), which was actu-

ally signed and filed on the l3t of February 2019. One day after threat of Mandamus.

       24. Does   I   thru 10 Inclusive. Their true names are unknown at this time and are named in

their individual capacities. Plaintiff alleges: Doe(s) conspired with judges and court staff to de-

prive plaintiff of his due process rights and violated clearly established federal law, committed

fraud upon the court, obstructed justice and committed wire fraud. 1. Doe(s) forged (backdated)

official court records. 2. Doe(s) refused to provide settings for plaintiffs motions. 3. Doe(s) re-

fused to provide reasonable access to the court for a disabled person. 4. Doe(s) altered recording

dates found in the computer system(s), which reflect the date an official document is filed.

       25. Deutsche Bank National Trust Company, as Trustee for Securitized Asset Backed Re-

ceivables LLC Trust 2007-BR4, Mortgage Pass-Through Certificates, Series 2007-BR4

(Deutsche) is a ghost LLC, not licensed to conduct bUsiness in Texas. The term ghost is used be-

cause plaintiff has for at least five years been denied information wherein this LLC is legally reg-

istered (its home state). This denial disturbs TRCP 736.8(c). Any challenge to a Rule 736 order

must be made in a suit filed in a separate, independent, oriina1 proceeding in a court of compe-

tent jurisdiction. By not filling with the Texas Secretary of State, Exhibit H (certified copy from

secretary that defendant is not registered), defendant has limited plaintiff's venue and legal op-
  Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 9 of 21




tions, therefore, denying plaintiff his full due process rights. With this suit, plaintiff is serving the

Texas Secretary of State in accordance with Section 9.251 of the Business Organizations Code.

Therefore, plaintiff only alleges causes of action surrounding the foreclosure process (proceed-

ing) and reserves the right to file a separate suit for all causes of action he is entitled to from

wrongs that occurred prior to the foreclosure proceeding in question, once he learns the legal

home of said LLC.


        26. Moreover, plaintiff does not wish nor intends to invoke the RookErFeidman

doctrine, and therefore curtails his causes of action(s) to only those issues surrounding the fore-

closure proceedings after the suit was filed in state court.


        27. Therefore, Plaintiff alleges: 1. Deutsche conspired with or acted under the color of

authority to deprive plaintiff of his due process rights. 2. Deutsche conspired to breach the loan

agreement between plaintiff and Deutsche, which reads in part that lender shall observe "This

security agreement shall be governed by federal law and the laws of Texas. 3. Deutsche

committed wire and or mail fraud by endorsing and causing to be recorded a Notice of Foreclo-

sure Sale, Exhibit G (a picture sent to plaintiff by the gentleman who left Exhibit I at the sub-

ject property as no copy was ever provided) . Deutsche had fully understood that said order was

not issued in accordance with the laws of Texas and plaintiff had many motions (Exhibit B)

before the court that required the courts action prior to the foreclosure order issuance, including

the mandatory 736.6 hearing. 4. Deutsche breached the loan agreement a second time by not

providing plaintiff with a copy of the Notice of Foreclosure Sale upon recording it.

        28. Tara Daniel is a private citizen employed to represent the defendant Deutsche.

Plaintiff alleges:   1.   Tara Daniel conspired with or acted under the color of authority to deprive

plaintiff of his due proôess rights. 2. Tara Daniel conspired to breach the loan agreement between
 Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 10 of 21




plaintiff and Deutsche, which reads in part that lender shall observe "This security agreement

shall be governed by federal law and the laws of Texas." Tara Daniel was itimatley aware that

many unheard motions were before the court and that no 736.6 hearing occured, which she

claimed, she and court staff set.


       29. Lori iane Long, Esq. (Lori Long), is a private citizen employed to represent the de-

fendant Deutsche. Plaintiff alleges:   1.   Lori Long conspired with or acted under the color of

authority to deprive plaintiff of his due process rights. 2. Lori Long conspired to breach the loan

agreement between plaintiff and Deutsche, which reads in part that lender shall observe "This

security agreement shall be governed by federal law and the laws of Texas." 3. Lori Long

committed wire and or mail fraud by endorsing and causing to be recorded a Notice of Foreclo-

sure Sale, Exhibit G. Lori Long fully understood that said order was not issued in accordance

with the laws Of Texas and that plaintiff had many motions before the court (Exhibit B) that

required action from the court before the issuance of the foreclosure order.

       30. Brandon B. Wolf, Esq. (Brandon Wolf), is a private citizen employed to represent the

defendant Deutsche. Plaintiff alleges:      1.   Brandon Wolf became aware of plaintiff's allegations in

this complaint after the recording of the Notice of Foreclosure Sale, Exhibit G. He chose not to

correct the situation. Therefore, he acted in furtherance of the allegations regarding Deutsche,

Tara Daniel Lori Long, and all others.; 2. He conspired to deprive plaintiff of his due process

rights. 3. He conspired to breach the loan agreement between plaintiff and Deutsche, which reads

in part that the lender shall observe "This security agreement shall be governed by federal law

and the laws of Texas." Brandon Wolf knew of the motions pilled-up at the courthouse and that

no manditory 736.6 hearing was held.
 Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 11 of 21




VIII. AUTHORITIES

                                ORDER TO FORECLOSE WAS VOID

       31. All action after the three day rule was void. See Barnhill v. Agnew, Barnhill v. Ag-

new, No. 12-12-00080-CV, 2013 Tex. App. Lexus 12820, at *3 2013 WL 5657644, at *2(Tex.

App.-Tyler   [l2th
                     Dist.] Oct 16, 2013) (When a partyfiles a motion to recuse a trial judge, the re-

sponding judge, regardless of whether the motion complies with the requisites of [Rule] 1 8a,

must within three business days after the motion is filed (1) sign and file with the clerk an order

of recusal or (2) sign and file with the clerk referring the motion to the regional presiding

judge.. .Failure to comply with the rules renders void any actions taken subsequent to the viola-

tion...In the case at hand, the trial judge did not refer the motion to the regional presiding judge

or recuse himself, but rather, denied Barnhill's motion to recuse because it was not timely filed

under [Rule] 1 8a. However, Rule 1 8a(f) specifically states that a trial judge must adhere to its

mandates regardless of whether the motion complies with the requisites of Rule 1 8a")              cit-

ing Tex. R. Civ. P. 18a(f)(1). Recusal and Disqualification of Judges, Richard Flamm §33.7.

       32. Judge Steel and Clerk Keller did not abide by the rule, they waited more than 120

days hoping plaintiff would not take the next step. Then, when the water got hot they tossed the

order to Judge Waldrip. The three day rule had already been broken the Order is void. See

SPRADL1N v. MM WALTER HOMES, INC., 34 S.W. 3d 578, 580 (Tex. 2000) ("Presuming

that the language of the Texas Constitution is carefully selected, we construe its words as they

are generally understood. City of Beaumont v. Bouillion, 896 S.W.2d 143, 148 (Tex 1995). We

rely heavily on the plain language of the Constitution's literal text. Republican Party v. Dietz,

940 S.W.2d 86, 89 (Tex 1997); Edgewood Indep. Sch Dist. v.Kirby, 777 S.W.2d 391, 394 (Tex

1989). Consistent with these fundamental principles, we "give effect to all the words of a statute
  Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 12 of 21




and [do] not treat any statutory language as surplusage[,] if possible." Chevron Corp v. Redmon,

745 S.W.2d 314, 316 (Tex 1987). We avoid constructions thatwould render any constitutional

provisions meaningless or nugatory. Hanson v. Jordan, 145 Tex. 320, 198 S.W. 262, 263

(1946).")


                                       IMMUNITIES ARGUMENT

          33. Judges who are sued under § 1983 are absolutely immune from individual liability for

monetary relief for their "judicial acts" so long as they do not act in the "clear absence of all ju-

risdiction Stump v. Sparkman, 435 U.S. 349, 3 56-57 (1978); Pierson v. Ray, 386 U.S. 547

(1967).


          34. Judge Waidrip lacked all jurisdiction while directing court staff to file a forged (back-

dated) order that clearly violated the due process right of plaintiff to a TRCP 736.6 hearing. This

action would allow any judge to enter into a file-room and pick any case he so chooses and draft

an order. When a state adopts a rule such as in this case TRCP 736.8 with ¶ 7 Exhibit E "This

Order is not subject to a motion for rehearing, a new trial, a bill of review, or any appeal. Any

challenge to this order must be made separate, original proceeding filed in accordance with

TRCP 736.1     1.   The protected due process rights are in peril.

          35. We must place into question the constitutional character   of this statute and correct   it.

If there is not a breach of contract of other stated ground to file a suit in another court we're

doomed by a hearing without the protection ALL immunity cases refer to, and that is "there is al-

ways another path to correct the judges wrong doing, error, or even unlawful activity".

          36. The purpose    of judicial immunity is not to protect the unscrupulous judge, but to pro-

mote uninhibited judicial decision making Stump v. Sparkman, 435 U.S. 349 (1978); Bradley v.

Fisher, 80 U.S. (13 Wall.) 335,348 (1872).
 Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 13 of 21




          37. The U.S. Supreme Court stated that      if a court is "without authority, its judgments and

orders are regarded as nullities. They are not voidable, but simply void; and form no bar to a re-

covery sought, even prior to a reversal in opposition to them. They constitute no justification;

and all persons concerned in executing such judgments or sentences, are considered, in law, as

trespassers." Elliot v. Piersol,   1   Pet. 328, 340, 26 U.S. 328, 340 (1828) Elliot v. Piersol. "Second,

a judge is not immune for actions, though judicial in nature, taken in the complete absence of all

jurisdiction.[29] Mireles v. Waco 502 US 9, 116 L Ed 2d 9, 14, 112 S Ct 286 (US 1991)


                                          QUALIFIED IMMUNITY

        38. Qualified immunity provides protection only for conduct that does not violate clearly

established federal law,   See, e.g.,   Hope v. Peizer, 536 U.S. 730 (2002); Saucier v. Katz, 533 U.S.

194 (2001); Anderson v. Creighton, 483 U.S. 635 (1987); Harlow v. Fitzgerald, 457 U.S. 800

(1982);

        39. The Supreme Court regards qualified immunity as the norm because "[a]s the quali-

fied immunity defense has evolved, it provides ample protection to all but the plainly incompe-

tent or those who knowingly violate the law, Malley v. Briggs, 475 U.S. 335, 341 (1986) Accord

Bums v. Reed 500 U.S. 478, 494-95 (1991); Anderson v. Creighton, 483 U.S. 635 (1987). Mar-

tin A. Schwartz, Section 1983 Litigation, Fourth Edition 9.02[B].

       40. The Supreme Court in Dennis v. Sparks 449 U.S. 24 (1980) held that a § 1983 defen-

dant who conspired with an official who is protected by absolute inununity, such as a judge, does

not share that immunity. The Court in Dennis relied upon the principal that § 1983 immunities are

functional , not derivative, and each official claiming an immunity must demonstrate his or her

own entitlement to it Id at 29. Martin A. Schwartz, Section 1983 Litigation, Fourth Edition

9.02[D].
 Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 14 of 21




                                     FRAUD UPON THE COURT

        41. Whenever any officer of the court commits fraud during a proceeding in the court, he/

she is engaged in "fraud upon the court". In Bulloch v. United States, 763 F.2d 1115, 1121 (10th

Cir. 1985), the court stated "Fraud upon the court is fraud which is directed to the judicial ma-

chinery itself and is not fraud between the parties or fraudulent documents, false statements or

perjury. ... It is where the court or a member is corrupted or influenced or influence is attempted

or where the judge has not performed his judicial function --- thus where the impartial functions

of the court have been directly corrupted."


        42. "Fraud upon the court" has been defmed by the 7th Circuit Court of Appeals to "em-

brace that species of fraud which does, or attempts to, defile the court itself, or is a fraud perpe-

trated by officers of the court so that the judicial machinery can not perform in the usual manner

its impartial task of adjudging cases that are presented for adjudication. "Kenner v. C.I.R., 387

F.3d 689 (1968); 7 Moore's Federal Practice, 2d ed., p. 512, ¶ 60.23. The 7th Circuit further

stated "a decision produced by fraud upon the court is not in essence a decision at all, and never

becomes final.

                                 DISABILITY DISCRIMINATION

        43. 28 CFR   §   35.130 (a) No qualified individual with a disability shall, on the basis of

disability, be excluded from participation in or be denied the benefits of the services, programs,

or activities of a public entity, or be subjected to discrimination by any public entity. (7) (1) A

public entity shall make reasonable modifications in policies, practices, or procedures when the

modifications are necessary to avoid discrimination on the basis of disability, unless the public

entity can demonstrate that making the modifications would fundamentally alter the nature of the

service, program, or activity.
 Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 15 of 21




                                          I'ili1tMIJ!]
          44. The elements of wire fraud under 941. 18 U.S.C. § 1343 directly parallel those of the

mail fraud statute, but require the use of an interstate telephone call or electronic communication

made in furtherance of the scheme. United States           v.   Briscoe, 65 F.3d 576, 583 (7th Cir. 1995)

(citing United States v. Ames Sintering Cob, 927 F.2d 232, 234 (6th Cir. 1990) (per curiam));

United States   v.   Frey, 42 F.3d 795, 797 (3d Cir. 1994) (wire fraud is identical to mail fraud

statute except that it speaks of communications transmitted by wire); see also, e.g., United States

v.   Profit, 49 F.3d 404, 406 n. 1(8th Cir.) (the four essential elements of the crime of wire fraud

are: (1) that the defendant voluntarily and intentionally devised or participated in a scheme to de-

fraud another out of money; (2) that the defendant did so with the intent to defraud; (3) that it

was reasonably foreseeable that interstate wire communications would be used; and (4) that in-

terstate wire communications were in fact used) (citing Manual of Model Criminal Jury Instruc-

tions for the District Courts of the Eighth Circuit 6.18.1341 (West 1994)), cert. denied, 115 S.Ct.

2289 (1995); United States        v. 1-fanson, 41   F.3d 580, 583 (10th Cir. 1994) (two elements comprise

the crime of wire fraud: (1) a scheme or artifice to defraud; and (2) use of interstate wire commu-

nication to facilitate, that scheme); United States v. Faulkner, 17 F.3d 745, 771(5th Cir. 1994)

(essential elements of wire fraud are: (1) a scheme to defraud and (2) the use of, or causing the

use of, interstate wire communications to execute the scheme), cert. denied, 115 S.Ct. 193

(1995); United States     v.   Cassiere, 4 F.3d 1006 (1st Cir. 1993) (to prove wire fraud government

must show (1) scheme to defraud by means of false pretenses,. (2) defendant's knowing and will-

ful participation in scheme with intent to defraud, and (3) use of interstate wire communications

in furtherance of scheme); United States        v.   Maxwell, 920 F.2d 1028, 1035 (D.C. Cir. 1990

("Wire fraud requires proof of (1) a scheme to defraud; and (2) the use of an interstate wire corn-
 Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 16 of 21




munication to further the scheme.').

IX. INJURY

        45. Plaintiff has suffered severe emotion distress. Unable to sleep, loss of weight, anxiety

requiring the doubling to tripling medication to decrease blood pressure. Shortness of breath and

increased bouts of aterial fibrillation.

HX. DAMAGES

       46. Not one red-cent in damages will go into the pocket of the Plaintiff, but rather will

be donated to a 501 (c)(3) nonprofit foundation. A foundation that enhances access to justice for

those most likely to be abused by it.

       47. Deutsche Bank is associated with the lien holder. Given the fact that Deutsche Bank

paid our government over 7 billion in fines for what amounted to mortgage fraud and they are at

it again, maybe a jury will agree to 10 million (this could help a lot of Americans) in punitive

damages! Clearly, Deutsche acted with malicious or evil intent or in a callous disregard Of plain-

tiffs federally protected rights. General damages should also be included.

       48. Since, there are 10 additional defendants (gestimating 2 Does), one million each is

reasonable given their atrocities are similar to Deutsche's.


49. Total 20 million in general and pUnitive damages. Given Texas has pro-business judiciaiy

system, the likelyhood of this case ever reaching ajury is conservatively 100000 to 1. This case

exemplifies these facts based upon the conduct of the named defendants in this case.


IIIX. REQUESTS

50. Plaintiff requests the Court find the underlying court proceedings were unlawful and a

process that violated the federailly protected rights plaintiff and all Americans should be

protected by and not from
  Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 17 of 21




        51. In the event that one or more defendent's are found to be immune from this case that

the others remain intact wherein this case can proceed.


        52. That the court be mindful ofplaintiffls disabilities when tasks that could be slowed or

restricked as a result of those disabilities.


        53. Reasonable pro se fees in lieu      of attorney fees, and expenses.

        54. The Court provide all relief in law or equity.


        55. The court act sua sponte in the interest      ofjustice.

        56. DECLARATORY RELIEF. Plaintiff seeks declaratory judgement under FRCP 57, 28

U.S.C. §220 1. Plaintiff asks the court to define the exsiting rights, obligations, status or legal relationship

the parties have in this case surrounding TRCP ISa and how it influences or controls the validity of

claims made by the plaintiff and the affects on the order issued to forelose on plaintiffs home. There is a

reasonable expectation that injury will continue or will be repeated in the future. Declaratory relief is

unavailable in the state court issue.


        57. Injuntive relief is requested seperatly to insure an order for forclouse se t for tommorrow is

stopped. Althought the filing of this case should end that process, it is likely the defendant's will igore

the Texas statutes. See TRCP


                                                                 pe tfully submitted,


                                                       tiPL /7
                                                           David Goad, plaintiffpro se
                                                           1154 Rivertree Drive
                                                           New Braunfels, Texas 78130
                                                           512-730-0763
                                                           1   983tj@protonmail.com
 Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 18 of 21




                                  VERIFICATION
      I, DavidGoad, if request to do so, could and would competently testify under oath, based
upon my personal knowledge and belief, to the matters stated herein:

       I am over 18 years of age and the Plaintiff in this case. My home is located at 1154
Rivertree Drive, New Braunfels, Texas.

       All Exhibits are true copies of the original, except for the enhancement (underline).

        The facts stated in plaintiff' s Verified Complaint Original Complaint for Violation of
Civil Rights 42 U.S.C. §1983, §1985, Wire and Mail Fraud, Obstruction of Justice,
Discrimination Based on Disability, Breach of Contract, Injunctive Relief and Declaratory Relief
are true and correct.

       I freely swear under the penalty of perjury under the laws of the United States of America
that my above statements aretrue and correct to the best of my knowledge.




                                                    David Goad
     Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 19 of 21



                                          Certificate of Contact

Plaintiff certified on this day, April 1, 2019 that he personally contacted the defendants, or left a

message at the last known contact, that the plaintiff is seeking a prohibitory injunction. For Deutsche

the plaintiff is contacting the defendants last known attorneys.



                                              Respect lully submitted.


                                                                              4/</
                                              David Goad, plaiiniffpro se
                                              1154 Rivcrtree Drive
                                              New Braunfels, Texas 78130
                                              512-730-0763
                                              I 983tj@proton mail.com
Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 20 of 21



                                          EXHIBIT A

            Gary L. Steel, Judge 274th Judicial District          (
            150N. Seguin, Ste., 317
            New Braunfels, Texas 78130
            830-221-1270
            dcasmt@co.comal.tx.us

            Dibrell W. "Dib" Waldrip, Judge 433 Judicial District
            150 N. Seguin, Ste., 317                              1D0
            New Braunfels, Texas78130
                                                               1   '
            830-221-1270
            dcasmt@co.comal.tx.us

            Heather Keller, Comal County District Clerk                  /1
            150 N. Seguin, Ste., 304                                     'i"
            New Braunfels, Texas 78130                  flY       £, I



            830-221-1250                                I'

            kellah@co.comal.tx.us

             Savannah Maurer, Court Cordinator
             550 Landa Street
            New Braunfels, TX 78130                        C
                                                           d


            (830) 221-4281

            Meagan Dow, Court Coordinator
             150 N. Seguin, Ste., 304
            New Braunfels, Texas 78130
            830-221-1250
            kellah@co.comal.tx.us

            Novia Salas, Court Coordinator
            150 N. Seguin, Ste., 304
            New Braunfels, Texas 78130
            830-221-1250
            kellah@co.comal.tx.us

            Doe   1   thru 10 Inclusive
                                                      ()(ld..b(
            Tara Daniel                                               fr'
            Mackie Wolf Zientz & Mann, P.C.
            14160 N. Dallas Parkway, Ste., 900
            Dallas, Texas 75254
            469-375-3715
            tdaniel@mwzmlaw.com
Case 5:19-cv-00329-FB Document 1 Filed 04/01/19 Page 21 of 21




                                                 IIIJ.       I      -'

            Lori Liane Long, Esq.
            Mache Wolf Zientz & Mann, P.C.       I
            14160 N. Dallas Parkway, Ste., 900
            Dallas, Texas 75254
            214-635-2650
            llongmwzmlaw.com                             h
                                                             p41'
            Brandon B. Wolf, Esq.
            Mackie Wolf Zientz & Mann, P.C.
            14160 N. Dallas Parkway, Ste., 900
            Dallas, Texas 75254
            214-635-2652
            bwolf@mwzmlaw.com

            DEUTSCHE BANK NATIONAL TRUST 11rL
            COMPANY, AS TRUSTEE FOR
            SECURITIZED ASSET BACKED
            RECEIVABLES LLC TRUST 2007-BR4,
            MORTGAGE PASS-THROUGH
            CERTIFICATES, SERIES 2007-BR4
            Service of Process
            Secretary of State
            James E. Rudder Building
            1019 Brazos, Room 105
            Austin, Texas 78701
